Citation Nr: 1537974	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  12-17 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to restoration of a 50 percent rating for headaches.

2.  Entitlement to an initial compensable rating for hypertension. 

3.  Entitlement to an increased rating for low back strain with degenerative disc disease and sacroiliac joint osteoarthritis, currently rated as 10 percent disabling prior to November 16, 2009, and 20 percent disabling thereafter. 

4.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).

5.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee.

6.  Entitlement to service connection for a left shoulder disability. 

7.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for right inguinal hernia residuals. 

8.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a right ankle disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from November 2003 to September 2004 with additional service in the Army Reserves. 

The Veteran testified at a hearing conducted by the undersigned Acting Veterans Law Judge in December 2014.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In a July 2015 statement, the Veteran indicated that he no longer wished to be represented by his agent.  He indicated that his agent had not responded to him "for some time" and he wanted to represent himself.  As a result, the Board finds that good cause has been shown for a change in representation, which, in this case means a change to the Veteran representing himself.  See 38 C.F.R. § 20.1304 (2014).

The issues of entitlement to restoration of a 50 percent rating for headaches and a compensable rating for hypertension are addressed in this decision.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The basis of the RO's finding of clear and unmistakable error (CUE) in the September 2005 rating decision that granted service connection for headaches and assigned a 50 percent disability rating essentially consists of a disagreement as to how the evidence was weighed; this is not a valid basis for a finding of CUE. 

2.  The criteria for an initial 10 percent rating for the service-connected hypertension have been met or approximated. 


CONCLUSIONS OF LAW

1.  The September 2005 rating decision did not contain CUE in its assignment of a 50 percent rating for headaches.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.105(a); 4.124a, Diagnostic Code 8100 (2014).
 
2.  The criteria for an initial 10 percent rating, but no higher, for the service-connected hypertension disability have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.27, 4.31, 4.104, Diagnostic Code 7101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

Regarding VA's duty to notify, because the January 2012 rating decision on appeal granted service connection for hypertension, statutory notice had served its purpose, and its application was no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  A June 2012 Statement of the Case (SOC) provided notice on the downstream issue of entitlement to an increased rating and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

With respect to a restoration of a 50 percent rating for the Veteran's headache disability, the regulation governing reduction, 38 C.F.R. § 3.105(e), contains its own notice provisions and procedures.  As such, the VCAA is not applicable. Barger v. Principi, 16 Vet. App. 132 (2002).  However, as the Board is granting the claim and restoring the 50 percent rating, a discussion of § 3.105(e) is not required.

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the record contains the Veteran's service treatment records, VA treatment records, records from the Social Security Administration, and his VA vocational rehabilitation file. 

The Board observes that the Veteran has not been afforded a VA examination to determine the current severity of his hypertension.  Upon review, however, the record contains several hundred pages of VA treatment records which document the Veteran's ongoing treatment for hypertension.  These records also document his blood pressure readings throughout the appeal period.  Accordingly, the Board finds that the record contains sufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The record reflects that at the December 2014 hearing, the undersigned Acting Veterans Law Judge clarified the issues on appeal, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

II. The Restoration Claim

In the January 2012 rating decision on appeal, the RO found that there was CUE in a September 2005 rating decision that granted service connection for migraine headaches and assigned a 50 percent rating.  As a result, the RO reduced the assigned disability rating to 30 percent, effective from the date of service connection, September 21, 2004.  The Veteran disagreed with the decision to reduce his disability rating. 

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court stated that CUE is a very specific and rare kind of error.  Id. at 43. The Court noted that CUE is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Id.

The Court has propounded a three-prong test to determine whether clear and unmistakable error is present in a prior determination:

(1) Either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied,

(2) the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and

(3) a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  

Damrel v. Brown, 6 Vet.App. 242, 245 (1994).

The Court has also held that allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  

In the September 2005 rating decision which granted service connection for headaches, the RO noted that the Veteran's service treatment records document headaches that build "over hours to a 10/10 sharp, throbbing pain associated with drowsiness, nausea, and dizziness.  The headaches are preceded by clear spots in [his] eyes lasting for 5 minutes."  The Veteran's complaints of photophobia, phonophobia, and osmophobia were documented and the RO referenced a neurological consult which concluded that the Veteran's headaches impact his duties by causing decreased concentration, increased irritability, and limited his hours because of the need for regular sleep.  Finally, the RO referenced a November 2004 VA examination wherein the Veteran complained of headaches that occur every other day and last for two hours.  Based on these symptoms, a 50 percent disability rating was assigned. 

In the January 2012 rating decision on appeal, the RO found CUE because the November 2004 VA examination did not provide "evidence of very frequent, completely prostrating attacks."  The rating decision referenced the Veteran's "vague history of headaches lasting two hours, every other day, associated with some photophobia."  Based on these findings, it concluded that there was "no evidence of very frequent completely prostrating attacks" at the time a 50 percent rating was assigned. 

The January 2012 rating decision did not provide a valid basis for finding CUE in the prior decision.  Specifically, the RO has not indicated that the January 2005 rating decision incorrectly applied the regulatory provisions that existed at that time; instead, it concluded that the evidence of record at that time was improperly weighed and evaluated.  As discussed above, disagreements with out the evidence is weighed do not form the basis for CUE.  Accordingly, because the RO has not identified a valid basis for finding CUE, the Veteran's claim is granted and the prior 50 percent rating must be restored. 

As a final matter, the Board observes that the January 2012 rating decision which reduced the disability rating assigned to the Veteran's service-connected headache disability indicated that "any overpayment created as a result of this revised decision will not be collected because this was an error on the part of VA."  Accordingly, the Veteran has already been compensated at the 50 percent rating prior to January 2012.  Consequently, any additional compensation arising out of the restoration of a 50 percent rating for headaches, should take into consideration this prior compensation. 

III.  Increased Rating

The Veteran's service-connected hypertension is currently rated as noncompensable (no percent) disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101 (hypertensive vascular disease).

Diagnostic Code 7101 [hypertensive vascular disease (hypertension and isolated systolic hypertension)] provides for a 60 percent rating for diastolic pressure predominantly 130 or more and a 40 percent disability rating for diastolic pressure predominantly 120 or more.  A 20 percent disability rating is warranted for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).  Where the Rating Schedule does not provide a zero percent rating, a zero percent rating shall be assigned if the requirements for a compensable rating are not met.  See 38 C.F.R. § 4.31. 

Diagnostic Code 7101 is deemed by the Board to be the most appropriate primarily because it pertains specifically to the diagnosed disability in the Veteran's case (hypertension).  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate and the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 7101.

In this case, the service-connected hypertension is currently evaluated as noncompensable under Diagnostic Code 7101.  In order to obtain the next higher rating, 10 percent, diastolic blood pressure reading must be predominantly 100 or more, or systolic pressure must be predominantly 160 or more, or; a 10 percent rating is also the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 

Here, the record indicates that the Veteran has been prescribed continuous medication to control his elevated blood pressure and the Board finds that the criteria for a 10 percent rating has been met or approximated.  

With respect to a rating in excess of 10 percent, as the Veteran's diastolic blood pressure has not been measured at 110 or more, and his systolic pressure has not been measured at 200 or more, the blood pressure readings do not meet the criteria for disability rating in excess of 10 percent.  Accordingly, a rating in excess of the 10 percent rating the Board is assigning is not warranted under the schedular criteria. 

As a final matter, the Board considered whether the hypertension, presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's symptoms, which are primarily related to elevated blood pressure, are the basis for of the award of a 10 percent rating.  There is no evidence that the Veteran's disorder has resulted in any occupational or social impairment, he has not required any hospitalization or significant treatment.  The Veteran thus does not present with exceptional or unusual factors, and his disability is fully contemplated by the rating schedule.  Hence, the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

The Board therefore has determined that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

The September 2005 rating decision that granted service connection for headaches and assigned a 50 percent disability rating, effective September 21, 2004, was not clearly and unmistakably erroneous.  A 50 percent disability rating is restored, from the date of the award of service connection, however, compensation for past benefits should resume following the January 2012 rating decision, as described in the above analysis on page 7 (in bold).

Entitlement to an initial 10 percent disability evaluation, but no higher, for service-connected hypertension is granted, subject to the rules governing the payment of monetary benefits.


REMAND

For the following reasons, the Board finds that the remaining issues on appeal must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

I. VA Examination 

The record indicates that the Veteran failed to report for a scheduled May 2014 VA spine examination.  As the record is currently insufficient to rate the Veteran's service-connected back disability, and the Veteran testified during the December 2014 hearing that he would report for an examination if one was scheduled, the Board finds that a remand is necessary to determine the current severity of his service-connected disability. 

II. Intertwined Issue

The Veteran's claim for TDIU is inextricably intertwined with his claim for an increased rating for the service-connected back disability.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending adjudication.

III. VA Treatment Records

As the Veteran's claims for an increased rating for his spine disability and TDIU are being remanded, any outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

IV. Statement of the Case

In the January 2012 rating decision on appeal, the RO denied the Veteran's claims of entitlement to service connection for a left shoulder disability, a rating in excess of 10 percent for degenerative joint disease of the right knee, and found that new and material evidence had not been received to reopen the previously denied claims of service connection for right inguinal hernia residuals or a right ankle disability.  In April 2012, the Veteran indicated his disagreement with "all the adjudicative determinations" made in the January 2012 rating decision. 

When there has been an initial RO adjudication of a claim and a timely Notice of Disagreement has been filed (see 38 C.F.R. §§ 20.201, 20.302(a)), thereby initiating the appellate process, the claimant is entitled to receive a fully responsive Statement of the Case (SOC).  An SOC, addressing the Veteran's claims has not yet been issued and a remand is therefore necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to contact the Veteran in order to have him identify the names and addresses of all health care providers who have treated him for his spine disability.  The Veteran should also be notified that he may submit evidence or treatment records to support his claim.

The Board is particularly interested any outstanding records of VA medical treatment (generated after the last treatment notes of record).

The AOJ should attempt to obtain any such records.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.

2.  The AOJ then should have the Veteran scheduled for a VA examination to determine the current severity of the service-connected low back strain with degenerative disc disease and sacroiliac joint osteoarthritis.  The claims file should be made available to the examiner for review, and all indicated testing should be performed in this regard.  

3.  The AOJ should furnish the Veteran with an SOC pertaining to the issues of (i) entitlement to service connection for a left shoulder disability; (ii) entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee; (iii) whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for right inguinal hernia residuals; and (iv) whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a right ankle disability.  These issues should be returned to the Board only if an appeal is timely perfected.

4.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


